Appeal from an order and decree of the Surrogate’s Court of Albany County (Marinelli, S.), entered September 25, 1989, which, inter alia, admitted to probate an instrument purporting to be the last will and testament of decedent.
Since respondent had already been granted several adjournments of his trial, including one for receipt of a handwriting expert’s report and another to retain new counsel, Surrogate’s Court did not abuse its discretion in dismissing the objections and granting probate of the will in question (see, Scarola v St. Vincent’s Med. Center, 154 AD2d 364; Matter of Alario v DeMarco, 149 AD2d 587, appeal dismissed 74 NY2d 791). That respondent’s rights to proceed were diligently protected by the court are evidenced in the fact that the court stayed its final order for seven days to allow respondent one final opportunity to proceed to trial. However, at the end of that time he was still not prepared to go forward.
Order and decree affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.